Citation Nr: 0604504	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  04-33 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by: Arizona Veterans Service Commission


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran had active service from May 1968 to May 1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona. 

The veteran initially requested a hearing before the Board.  
In July 2005, the veteran withdrew his request. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection as secondary to the 
service-connected type II diabetes mellitus.  

At a May 2003 VA examination, the examiner stated that since 
there was no hypertension shown in service, the veteran had 
no history of renal disease, and the diabetes mellitus and 
hypertension were diagnosed simultaneously, the diabetes 
mellitus did not cause the hypertension.  In September 2004, 
a nurse practioner, after reviewing the veteran's file, 
related the veteran's hypertension to his diabetes.  However, 
the issue of whether the veteran's service-connected type II 
diabetes mellitus as likely as not aggravates the 
hypertension was not addressed.

In the case, Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court held that the term 'disability' as used in 38 U.S.C.A. 
§ 1110, refers to impairment of earning capacity, and that 
such definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated. Thus, pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.

In light of Allen, the RO/AMC must consider whether the 
veteran's hypertension disability has been aggravated by his 
service-connected type II diabetes mellitus, and, if so, the 
level of disability attributable to aggravation must be 
determined.  In order to determine these questions, the Board 
finds that a VA examination is necessary.  The examiner 
should review the record in its entirety, and opine as to 
whether it is at least as likely as not that the veteran has 
a current hypertension disability that is proximately due to, 
the result of, or aggravated by a service-connected 
condition.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1. The veteran should be afforded VA 
examination to determine the current nature, 
extent, and manifestations of the veteran's 
hypertension disorder.  The claims file should 
be made available to the examiner prior to the 
examination.  The examiner should be asked to 
provide specific comments as to any 
relationship between the veteran's service-
connected disability and any current 
hypertension disability. The appropriate 
examiner should also indicate if the veteran's 
service-connected type II diabetes mellitus 
aggravates any current hypertension, and, if 
so, what level of disability is attributable 
to aggravation.  All medical opinions must be 
accompanied by a complete rationale based on 
sound medical principles.

2. The RO/AMC should readjudicate the 
veteran's claim for entitlement to service 
connection as secondary to type II diabetes 
mellitus.  The RO should specifically consider 
whether the veteran's hypertension is 
aggravated by the service-connected type II 
diabetes mellitus, taking into consideration 
the provisions of 38 C.F.R. § 3.310(a) and the 
directives set forth in Allen regarding 
aggravation. If any action taken is adverse to 
the veteran, he and his representative should 
be furnished a supplemental statement of the 
case that contains a summary of the relevant 
evidence and a citation and discussion of the 
applicable laws and regulations. He should 
also be afforded the opportunity to respond to 
that supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order. The Board 
intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).


 Department of Veterans Affairs


